SPRAGUE, District Judge,
held that the -note was not payment. It was not a promissory note, in the sense of the law, and was not prima facie evidence of payment, even by the local law of Massachusetts. The mariner-received no value for his release. The fact of his suing the master was no waiver of his right to proceed against the vessel. The master, before this transaction, was liable for the wages; and until satisfaction and payment, *588the mariner might pursue any or all of his remedies at the same time. Decree for wages and costs.
Curt. Merch. Seam. 319; 3 Kent, Comm. 256c; Abb. Shipp. 662, 603, and note; The Betsey and Rhoda [Case No. 1.366]: 1 Pars. Mar. Law, 447, note; 2 Pars. Mar. Law, 581, note.